DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant should note that this case has been transferred from a previous examiner (Dennis J Parad) to a new examiner, Walter Webb, to whom all future correspondence should be addressed. 

Priority
It appears that applicant has sufficient written description for sucrose coated hemostatic agent applied to dextran support for priority to PCT Application No. PCT/US2009/040182.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

1) Claims 16, 18-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowlin et al., (US 2004/0229333) in view of Dubson et al., (WO2006/106514, cited in IDS).

Bowlin et al teach hemostatic electrospun fibrin/fibrinogen/thrombin matrix fibers (i.e., a fiber mat) (Abstract and para [0010] and [0012]-[0015]) and a method of making/using the hemostatic product comprising fabricating a hemostatic product that comprises providing a hemostatic agent and applying the agent to a polymer substrate/support (para [0015]-[0020]), applying the hemostatic product to the wound in which a bodily fluid is present, releasing the hemostatic agent from the hemostatic product, and inducing hemostasis in the wound (i.e., a method of modulating dissolution of a hemostatic product and inducing hemostasis in a wound) (claims 11-12; para [0048]-[0049] and [0092]).
The dextran support would have been compressed insofar as Bowlin et al. teaches, “[s]everal permutations of the design are possible”, e.g. “a fabrication platform is electordeposited on a mandrel or into a mold” wherein “[t]he mandrel may be cylindrical in shape, a flattened oval shape, a rectangular envelop shape (like a mailing envelope), or any other desired shape” (p. 9, para. [0096]). Dubson et al. teaches, “The electrospun polymer is then shaped by increasing the pressure in the mold” (p. 19, lines 10-14).  Accordingly, 

Bowlin et al further teach the method wherein thrombin ranges from 0.1 to 1.0 units per ml and fibrinogen ranges from 5 to 25 mg/ml when combining fibrinogen and thrombin and that the amount of thrombin and fribrinogen in the hemostatic product can be modulated based on the desired fibrin matrix (para [0052]).

Bowlin et al further teach the method wherein the fibrin may be made from fibrinogen and thrombin particles applied to the support (para [0010], [0024], [0046]).

Bowlin et al further teach the bandage fibrous mat wherein the fibrinogen and thrombin dry particles may be mixed with a biologically compatible polymeric carrier to obtain desired results (para [0012], [0015], [0019], [0044], [0046], [0048], [0051], and [0129]).

Although Bowlin et al teach applying fibrinogen and thrombin particles to a support to form a hemostatic product, Bowlin et al does not teach wherein the biological compatible polymer includes dextran as the support.

Dubson et al teach water-soluble electrospun polymers that incorporates one or more pharmaceutical/bioactive agents wherein the polymers are capable of rapidly disintegrating in body fluids (Abstract; page 4, third full paragraph and fourth 

Dubson et al further teach the water-soluble electrospun polymer bandage wherein the electrospun polymer can be any biodegradable and/or water soluble polymer known in the art such as, inter alia, dextran (page 17, first full paragraph).
Dubson et al further teach the water-soluble electrospun polymer bandage wherein the polymers form a stack of a plurality of layers (i.e., a compressed electrospun polymeric support material) wherein, in an exemplary embodiment, the active agents are different (i.e., one or more additional bioactive agents) present between each of a first, second, and third layer (i.e., a 3 layer fibrous mat with actives in each layer) (page 16, third full paragraph).

Dubson et al further teach that the advantages of using the water-soluble electrospun polymer bandage is that it is capable of carrying a relatively high amount of active pharmaceutical substances, it has a very fast disintegration rate, and it has enhanced mechanical properties far exceeding the mechanical properties of traditional formulations (page 13, second full paragraph).



As to claim 18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the concentration of thrombin 

2) Claim 17 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowlin et al in view of Dubson et al as applied to claims 16 and 18-20 above, and further in view of MacPhee et al. (US2008/0031934).
Bowlin et al and Dubson et al teach a method as applied to claims 16 and 18-20 above as set forth, supra.

The prior art combination differs by not teaching coating the hemostatic agent with sucrose.

MacPhee et al teach a method for preparing hemostatic would dressings comprising afibrongen and thrombin components (Abstract and para [0105]-[0109]) and further comprising sucrose as a suitable binding agent, solubilizing agent, and filler (i.e., bulking agent) (para [0096]-[0098] and Examples).

As to claims 8-15 and 17, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further modify the above prior art combination by further applying a sucrose/bulking agent coating to the hemostatic agent as taught by MacPhee et al since MacPhee et al teach that 

Response to Arguments
	Applicant argues that the instant claims are not obvious over the prior art insofar as it does not teach compressing the dextran support (p. 6). Applicant notes that the layered stack of electrospun materials in Dubson et al. are not described as being compressed (p. 6-9).
	However, Bowlin et al. teaches shaping the support into a mold and providing any desired shape (see p. 9, para. [0096]). Some degree of compression would have been necessary to design materials encompassed by that prior art limitation. See for example, Dubson et al. teaching, “The electrospun polymer is then shaped by increasing the pressure in the mold” (p. 19, lines 10-14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612